Exhibit 10.17

ASSET PURCHASE AGREEMENT

Dated as of December 29, 2004

Between

R.R. DONNELLEY & SONS COMPANY

and

PHOENIX COLOR CORP.

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

               ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December
29, 2004, between R.R. Donnelley & Sons Company, a Delaware corporation
(“Buyer”), and Phoenix Color Corp., a Delaware corporation (“Seller”).

               WHEREAS, Seller’s Book Technology Park one and two color, hard
and softcover book division (the “Division”) is located at 18249 Phoenix Drive,
Hagerstown, Maryland 21742 (the “Premises”); and

               WHEREAS, Seller desires to sell to Buyer, and Buyer desires to
purchase from Seller, all of Seller’s right, title and interest in the Equipment
(as defined herein), all on the terms and conditions set forth herein.

               NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties to this Agreement agree as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

               1.1.     Definitions.  In this Agreement, the following terms
have the meanings specified or referred to in this Section 1.1 and shall be
equally applicable to both the singular and plural forms.

                “Affiliate” means, with respect to any Person, any other Person
which, at the time of determination, directly or indirectly through one or more
intermediaries Controls, is Controlled by or is under Common Control with such
Person.

               “Agreement” has the meaning specified in the preamble of this
Agreement.

               “Bill of Sale” means the Bill of Sale in the form of Exhibit A.

               “Buyer” has the meaning specified in the preamble of this
Agreement.

               “Buyer Ancillary Agreements” means all agreements, instruments
and documents being or to be executed and delivered by Buyer under this
Agreement or in connection herewith.

               “Closing” means the closing of the transfer of the Equipment from
Seller to Buyer.

               “Closing Date” has the meaning specified in Section 4.1.

               “Closing Date Cash Payment” has the meaning specified in Section
3.1.

               “Code” means the Internal Revenue Code of 1986.

--------------------------------------------------------------------------------



               “Control” means, as to any Person, the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.  The terms “Controlled
by,” “under Common Control with” and “Controlling” shall have correlative
meanings.

               “Court Order” means any judgment, order, award or decree of any
United States federal, state or local, or any supra-national or non-U.S., court
or tribunal and any award in any arbitration proceeding.

               “Division” has the meaning specified in the first recital to this
Agreement.

               “Encumbrance” means any lien (statutory or other), claim, charge,
security interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind, and any
covenant, restriction, defect in title or other encumbrance of any kind.

               “EOI” means the Expression of Interest dated December 8, 2004
between Buyer and Seller.

               “EOI Date” means December 8, 2004.

               “Equipment” has the meaning specified in Section 2.1(ii).

               “Equipment Lease” has the meaning specified in Section 2.1(ii).

               “Equipment Lease Buy-Out Agreement” has the meaning specified in
Section 5.5.

               “Equipment Lease Buy-Out Agreement Schedule “ means Schedule 5.5.

               “Equipment Lessor” means the lessor under an Equipment Lease.

               “Governmental Body” means any United States federal, state or
local, or any supra-national or non-U.S., government, political subdivision,
governmental, regulatory or administrative authority, instrumentality, agency
body or commission, self-regulatory organization, court, tribunal or judicial or
arbitral body.

               “Leased Equipment” has the meaning specified in Section 2.1(ii).

               “Outsourcing Agreement” means the Outsourcing Agreement to be
entered into between Buyer and Seller following the Closing with the principal
terms contained in the Outsourcing Agreement Term Sheet.

               “Outsourcing Agreement Term Sheet” means the Term Sheet
containing the principal terms for the Outsourcing Agreement attached hereto as
Exhibit B.

               “Owned Equipment” has the meaning specified in Section 2.1(i).

2

--------------------------------------------------------------------------------



               “Permitted Encumbrances” means (i) liens for Taxes and other
governmental charges and assessments which are not yet due and payable; (ii)
liens of landlords and liens of carriers, warehousemen, mechanics and
materialmen and other similar liens imposed by law arising in the ordinary
course of business for sums not yet due and payable and (iii) other liens or
imperfections on property which do not adversely affect title to, detract from
the value of, or impair the existing use of, the property affected by such lien
or imperfection.

               “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization or Governmental Body.

               “Premises” has the meaning specified in the first recital to this
Agreement.

               “Requirements of Laws” means any United States federal, state and
local, and any non-U.S., laws, statutes, regulations, rules, codes or ordinances
enacted, adopted, issued or promulgated by any Governmental Body or common law.

               “Seller” has the meaning specified in the preamble of this
Agreement.

               “Seller Ancillary Agreements” means all agreements, instruments
and documents being or to be executed and delivered by Seller under this
Agreement or in connection herewith.

               “Seller Credit Facility” means the Amended and Restated Loan and
Security Agreement dated as of September 30, 2003 among Seller, PCC Express,
Inc., Technigraphix, Inc., Phoenix (MD.) Realty, LLC and Phoenix Color
Fulfillment, Inc., as Borrowers, each of the financial institutions a party
thereto, as Lenders, and Wachovia Bank, National Association, as Agent.

               “Seller Subordinated Indenture” means the Indenture dated as of
February 2, 1999 among Seller, certain subsidiaries of Seller as guarantors
thereto and J.P. Morgan Trust Company, N.A., as Trustee, pursuant to which
Seller’s 10 3/8% Senior Subordinated Notes due 2009 were issued.

               “Tax” means any United States federal, state or local, or
non-U.S., net income, gross income, gross receipts, windfall profit, severance,
property, production, sales, use, license, excise, franchise, employment,
payroll, withholding, alternative or add-on minimum, ad valorem, value-added,
transfer, stamp, or environmental (including taxes under Code Section 59A) tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, addition
to tax or additional amount imposed by any Governmental Body.

               “UCC” means the Uniform Commercial Code as in effect on the date
hereof in applicable jurisdictions for the purposes of the provisions hereof.

               1.2.     Interpretation.  For purposes of this Agreement, (i) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation,” (ii) the word “or” is not exclusive and (iii)
the words “herein”, “hereof”, “hereby”, “hereto” and

3

--------------------------------------------------------------------------------



“hereunder” refer to this Agreement as a whole.  Unless the context otherwise
requires, references herein:  (i) to Articles, Sections, Exhibits and Schedules
mean the Articles and Sections of, and the Exhibits and Schedules attached to,
this Agreement; (ii) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement; and (iii) to a statute means such statute as amended from time to
time and includes any successor legislation thereto and any regulations
promulgated thereunder.  The Schedules and Exhibits referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein.  Titles to Articles and headings of
Sections are inserted for convenience of reference only and shall not be deemed
a part of or to affect the meaning or interpretation of this Agreement.  This
Agreement, the Buyer Ancillary Agreements and the Seller Ancillary Agreements
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

ARTICLE II

PURCHASE AND SALE

               2.1.     Purchase of Equipment.  Upon the terms of this
Agreement, concurrently with the execution and delivery hereof, Seller is
selling, transferring, assigning, conveying and delivering to Buyer, and Buyer
is purchasing from Seller, free and clear of all Encumbrances (except for
Permitted Encumbrances), all of Seller’s right, title and interest in:

 

     (i)     all of the equipment and tangible personal property owned by Seller
and located at the Premises, including the equipment and tangible personal
property listed in Schedule A (collectively, the “Owned Equipment”); and

 

 

 

     (ii)     the equipment and tangible personal property (the “Leased
Equipment” and, together with the Owned Equipment, the “Equipment”) that was
previously subject to the equipment leases listed in Schedule B (the “Equipment
Leases”) and is being purchased by Seller concurrently with the execution and
delivery of this Agreement pursuant to the Equipment Lease Buy-Out Agreements.

               2.2.     No Assumed Liabilities.  Buyer shall not assume or be
obligated to pay, perform or otherwise discharge any liability or obligation of
Seller, direct or indirect, known or unknown, absolute or contingent.

ARTICLE III

CONSIDERATION

               3.1.     Consideration.  In consideration for the sale, transfer,
assignment, conveyance and delivery to Buyer of the Equipment, concurrently with
the execution and delivery of this Agreement, Buyer is delivering (in the manner
contemplated by Section 4.2) cash in an amount equal to $16,831,513.63 (the
“Closing Date Cash Payment”).  For the avoidance of doubt, Buyer shall not pay
any additional consideration to Seller for any of the Equipment.

4

--------------------------------------------------------------------------------



ARTICLE IV

CLOSING

               4.1.     Closing Date.  The Closing is being consummated at 10:00
A.M., local time, on the date hereof, by facsimile and overnight delivery.  The
Closing shall be deemed to have become effective as of 12:01 A.M., central
standard time, on the date hereof, and such time and date are sometimes referred
to herein as the “Closing Date.”

               4.2.     Payment on the Closing Date.  Concurrently with the
execution and delivery hereof, Buyer is paying Seller an amount equal to the
Closing Date Cash Payment by wire transfer of immediately available funds to the
bank accounts in the United States set forth in Schedule 4.2.

               4.3.     Buyer’s Deliveries.   Concurrently with the execution
and delivery hereof, Buyer shall deliver to Seller all of the following:

               (a)     a certificate of good standing of Buyer issued as of a
recent date by the Secretary of State of the State of Delaware; and

               (b)     the Outsourcing Agreement Term Sheet, duly executed by
Buyer.

               4.4.     Seller’s Deliveries.  Concurrently with the execution
and delivery hereof, Seller shall deliver to Buyer all of the following:

               (a)     certificates of good standing of Seller issued as of a
recent date by the Secretary of State of the State of Delaware and the Secretary
of State of the State of Maryland;

               (b)     a certificate of the secretary or an assistant secretary
of Seller, dated the Closing Date, in form and substance reasonably satisfactory
to Buyer, as to the resolutions of the Board of Directors of Seller authorizing
the execution, delivery and performance of this Agreement and the Seller
Ancillary Agreements and the transactions contemplated hereby and thereby;

                (c)     the Bill of Sale with respect to the Equipment, duly
executed by Seller;

               (d)     the consents, waivers or approvals obtained by Seller
with respect to the Equipment or the consummation of the transactions
contemplated by this Agreement, including the consent required under the Seller
Credit Facility;

               (e)     UCC-3 Termination Statements which evidence the
termination of all outstanding UCC financing statements filed against Seller and
relating to the Equipment; and

               (f)     the Outsourcing Agreement Term Sheet, duly executed by
Seller.

In addition to the above deliveries, Seller shall take all steps and actions as
Buyer may reasonably request or as may otherwise be necessary to put Buyer in
actual possession or control of the Equipment.

5

--------------------------------------------------------------------------------



ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

               As an inducement to Buyer to enter into this Agreement and to
consummate the transactions contemplated hereby, Seller represents and warrants
to Buyer and agrees as follows:

               5.1.     Organization of Seller.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Seller has full power and authority to own or lease and to operate
and use the Equipment and to carry on the operations of the Division as
presently conducted.

               5.2.     Authority of Seller.

               (a)     Seller has full power and authority to execute, deliver
and perform this Agreement and all of the Seller Ancillary Agreements.  The
execution, delivery and performance of this Agreement and the Seller Ancillary
Agreements by Seller have been duly authorized and approved by Seller’s board of
directors and do not require any further authorization or consent of Seller or
its stockholders.  This Agreement has been duly authorized, executed and
delivered by Seller and is the legal, valid and binding obligation of Seller
enforceable in accordance with its terms, and each of the Seller Ancillary
Agreements has been duly authorized by Seller and upon execution and delivery by
Seller will be a legal, valid and binding obligation of Seller enforceable in
accordance with its terms.

               (b)     Except as set forth in Schedule 5.2, neither the
execution and delivery of this Agreement or any of the Seller Ancillary
Agreements or the consummation of any of the transactions contemplated hereby or
thereby nor compliance with or fulfillment of the terms, conditions and
provisions hereof or thereof will:


 

     (i)     conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under,
or result in the creation or imposition of any Encumbrance upon any of the
Equipment, under (A) the certificate of incorporation or by-laws of Seller, (B)
any material note, instrument, agreement, mortgage, lease, license, franchise,
permit or other authorization, right, restriction or obligation to which Seller
is a party or any of the Equipment is subject or by which Seller is bound, (C)
any Court Order to which Seller is a party or any of the Equipment is subject or
by which Seller is bound, or (D) any Requirements of Laws affecting Seller, the
Equipment or the conduct of the operations of the Division; or

 

 

 

     (ii)     require the approval, consent, authorization or act of, or the
making by Seller of any declaration, filing or registration with, any Person.

               5.3.     Operations Since EOI Date.

               (a)     Except as set forth in Schedule 5.3(a), since the EOI
Date, there has been:

6

--------------------------------------------------------------------------------



 

     (i)     no material adverse change in the Equipment or the operations of
the Division, and no fact or condition exists or is threatened which might
reasonably be expected to cause such a change in the future; and

 

 

 

     (ii)     no damage (other than ordinary wear and tear), destruction, loss
or claim, whether or not covered by insurance, or condemnation or other taking
adversely affecting any of the Equipment.

               (b)     Except as set forth in Schedule 5.3(b), since the EOI
Date, Seller has conducted the operations of the Division only in the ordinary
course and in conformity with past practice, and Seller has not sold, leased (as
lessor), transferred or otherwise disposed of (including any transfers from the
Division to Seller or any of its Affiliates), or mortgaged or pledged, or
imposed or suffered to be imposed any Encumbrance on, any of the Equipment,
except for Permitted Encumbrances.

               5.4.     Condition of and Title to Assets.

               (a)     The Equipment is in good condition (subject to normal
wear and tear) and serviceable condition and is suitable for the uses for which
intended.

               (b)     Seller has good and marketable title to all of the
Equipment, free and clear of all Encumbrances, except for Permitted
Encumbrances.  Upon delivery to Buyer on the Closing Date of the instruments of
transfer contemplated by Section 4.4, Seller will thereby transfer to Buyer good
and marketable title to the Equipment, subject to no Encumbrances, except for
Permitted Encumbrances.

               5.5.     Equipment Lease Buy-Out Agreements.  Complete and
correct copies of each of the Equipment Leases have heretofore been delivered to
Buyer by Seller.  Schedule 5.5 contains, with respect to each Equipment Lease, a
copy of an agreement between the Equipment Lessor and Seller pursuant to which
Seller purchased the Leased Equipment subject to such Equipment Lease (each such
agreement being referred to herein as an “Equipment Lease Buy-Out Agreement”),
and sets forth, with respect to each such Equipment Lease Buy-Out Agreement, the
amount paid by or on behalf of Seller to purchase the Leased Equipment subject
to the relevant Equipment Lease.  Each of the Equipment Lease Buy-Out Agreements
constitutes a valid and binding obligation of the parties thereto and is in full
force and effect.     

               5.6.     No Violation or Litigation.  Except as set forth in
Schedule 5.6:

 

     (i)     neither Seller, with respect to the Division, nor the Equipment is
subject to any Court Order;

 

 

 

     (ii)     the Equipment and its uses comply in all material respects with
all applicable Requirements of Laws and Court Orders;

 

 

 

     (iii)     Seller has complied in all material respects with all
Requirements of Laws and Court Orders which are applicable to the Equipment or
the Division;

7

--------------------------------------------------------------------------------



 

     (iv)     there are no lawsuits, claims, suits, proceedings or
investigations pending or, to the knowledge of Seller, threatened against or
affecting Seller in respect of the Equipment nor, to the knowledge of Seller, is
there any basis for any of the same, and there are no lawsuits, suits or
proceedings pending in which Seller is the plaintiff or claimant and which
relate to the Equipment; and

 

 

 

     (v)     there is no action, suit or proceeding pending or, to the knowledge
of Seller, threatened which questions the legality or propriety of the
transactions contemplated by this Agreement.

               5.7.     No Finder.  Neither Seller nor any Person acting on its
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated by
this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

               As an inducement to Seller to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer hereby represents and
warrants to Seller and agrees as follows:

               6.1.     Organization of Buyer.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power and authority to own or lease and to operate and use
its properties and assets and to carry on its business as now conducted.

               6.2.     Authority of Buyer.

               (a)     Buyer has full power and authority to execute, deliver
and perform this Agreement and all of the Buyer Ancillary Agreements.  The
execution, delivery and performance of this Agreement and the Buyer Ancillary
Agreements by Buyer have been duly authorized and approved by all requisite
corporate action and do not require any further authorization or consent of
Buyer or its stockholders.  This Agreement has been duly authorized, executed
and delivered by Buyer and is the legal, valid and binding agreement of Buyer
enforceable in accordance with its terms, and each of the Buyer Ancillary
Agreements has been duly authorized by Buyer and upon execution and delivery by
Buyer will be a legal, valid and binding obligation of Buyer enforceable in
accordance with its terms.

               (b)     Neither the execution and delivery of this Agreement or
any of the Buyer Ancillary Agreements or the consummation of any of the
transactions contemplated hereby or thereby nor compliance with or fulfillment
of the terms, conditions and provisions hereof or thereof will:

 

     (i)     conflict with, result in a breach of the terms, conditions or
provisions of, or constitute a default, an event of default or an event creating
rights of acceleration, termination or cancellation or a loss of rights under
(A) the charter or by-laws of Buyer, (B) any material note, instrument,
agreement, mortgage, lease, license, franchise, permit

8

--------------------------------------------------------------------------------



 

or other authorization, right, restriction or obligation to which Buyer is a
party or any of its properties is subject or by which Buyer is bound, (C) any
Court Order to which Buyer is a party or by which it is bound or (D) any
Requirements of Laws affecting Buyer; or

     (ii)     require the approval, consent, authorization or act of, or the
making by Buyer of any declaration, filing or registration with, any Person.

               6.3.     No Finder.  Neither Buyer nor any Person acting on its
behalf has paid or become obligated to pay any fee or commission to any broker,
finder or intermediary for or on account of the transactions contemplated by
this Agreement.

ARTICLE VII

ADDITIONAL AGREEMENTS

               7.1.     Covenant Not to Compete or Solicit Business.

               (a)     In furtherance of the sale of the Equipment to Buyer
hereunder by virtue of the transactions contemplated hereby and more effectively
to protect the value and goodwill of the Equipment so sold, Seller covenants and
agrees that, for a period ending on the fifth (5th) anniversary of the Closing
Date, neither Seller nor any of its Affiliates will directly or indirectly
(whether as principal, agent, independent contractor, partner or otherwise)
engage in the business of printing one or two color, soft or hard cover books;
provided, however, that nothing set forth in this Section 7.1 shall prohibit
Seller or its Affiliates from owning not in excess of 3% in the aggregate of any
class of capital stock of any corporation if such stock is publicly traded and
listed on any national or regional stock exchange or on the Nasdaq national
market. 

The geographic scope of this covenant not to compete shall extend through the
United States of America.  Recognizing the specialized nature of the operations
of the Division, Seller acknowledges and agrees that the duration, geographic
scope and activity restrictions of this covenant not to compete are reasonable.

               (b)     If Seller or any Affiliate of Seller violates any of its
obligations under this Section 7.1, Buyer may proceed against it in law or in
equity for such damages or other relief as a court may deem appropriate.  Seller
acknowledges that a violation of this Section 7.1 may cause Buyer irreparable
harm which may not be adequately compensated for by money damages.  Seller
therefore agrees that in the event of any actual or threatened violation of this
Section 7.1, Buyer shall be entitled, in addition to other remedies that it may
have, to a temporary restraining order and to preliminary and final injunctive
relief against Seller or such Affiliate of Seller to prevent any violations of
this Section 7.1, without the necessity of posting a bond.  The prevailing party
in any action commenced under this Section 7.1 shall also be entitled to receive
reasonable attorneys’ fees and court costs.  It is the intent and understanding
of each party hereto that if, in any action before any court or agency legally
empowered to enforce this Section 7.1, any term, restriction, covenant or
promise in this Section 7.1 is found to be unreasonable and for that reason
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.

9

--------------------------------------------------------------------------------



               7.2.     Taxes.  Seller shall be liable for and shall pay all
sales Tax, use Tax or similar Tax imposed by the State of Maryland or any local
authority within the State of Maryland attributable to the sale or transfer of
the Equipment.

               7.3.     Transitional Use of Equipment.  Buyer shall be permitted
to keep the Equipment at the Premises from the date hereof through May 31, 2005
(the “Transitional Period”).  During the Transitional Period, Seller shall be
entitled to use the Equipment in order to complete certain work-in-process and
shall hold Buyer harmless from all damages, costs and liabilities arising from
Seller’s use thereof (including any deductions or retentions under Buyer’s
insurance policies applicable to claims for damages, costs and liabilities
arising from Seller’s use, maintenance or negligent handling of the Equipment). 
Seller agrees that during the Transitional Period, Seller shall maintain the
Equipment in good and serviceable condition (reasonable wear and tear
excepted).  Seller agrees that it shall pay Buyer a mutually agreed upon fee for
actual use by Seller of the Equipment at the Premises during the Transitional
Period.  Upon completion of the Transitional Period (or such earlier date as the
parties may mutually agree), Buyer shall arrange for the packing and shipment of
the Equipment at Buyer’s expense.  During the Transitional Period, Buyer will
maintain insurance on the Equipment in accordance with its customary practice. 
Buyer agrees that it will promptly file a UCC-3 Termination Statement in the
State of Delaware following Buyer’s removal of all of the Equipment from the
Premises in order to terminate Buyer’s precautionary UCC filing, filed as of the
date hereof.

               7.4.     Outsourcing Agreement.  Buyer and Seller shall negotiate
in good faith and use commercially reasonable efforts to enter into, as soon as
reasonably practicable after the date hereof, but in any event prior to January
15, 2005, a definitive Outsourcing Agreement with terms substantially similar to
those contained in the Outsourcing Agreement Term Sheet attached hereto as
Exhibit B; provided that if Buyer and Seller have not entered into a definitive
Outsourcing Agreement prior to January 15, 2005, the Outsourcing Agreement Term
Sheet shall govern the supply relationship between Buyer and Seller until such
time as a definitive Outsourcing Agreement is mutually agreed upon and executed
by Buyer and Seller.  

ARTICLE VIII

GENERAL PROVISIONS

               8.1.     Survival of Obligations.  All representations,
warranties, covenants and obligations contained in this Agreement shall survive
the consummation of the transactions contemplated by this Agreement; provided,
however, that the representations and warranties contained in Articles V and VI
shall terminate on the second anniversary of the Closing Date (except with
respect to the representations and warranties contained in Section 5.4(b), as to
which no time limitation shall apply).  Except as otherwise provided herein, no
claim shall be made for the breach of any representation or warranty contained
in Article V or VI or under any certificate delivered with respect thereto under
this Agreement after the date on which such representations and warranties
terminate as set forth in this Section.

               8.2.     Confidential Nature of Information.  Each party agrees
that it will treat in confidence all documents, materials and other information
which it shall have obtained regarding the other party during the course of the
negotiations leading to the consummation of

10

--------------------------------------------------------------------------------



the transactions contemplated hereby (whether obtained before or after the date
of this Agreement), the access to records after Closing provided for herein and
the preparation of this Agreement and other related documents.  Such documents,
materials and information shall not be communicated to any third Person (other
than, in the case of Buyer, to its counsel, accountants, financial advisors or
lenders, and in the case of Seller, to its counsel, accountants, lenders or
financial advisors).  No other party shall use any confidential information in
any manner whatsoever; provided, however, that after the Closing Buyer may use
or disclose any confidential information reasonably related to the Equipment. 
The obligation of each party to treat such documents, materials and other
information in confidence shall not apply to any information which (i) is or
becomes available to such party from a source other than the other party, (ii)
is or becomes available to the public other than as a result of disclosure by
such party or its agents, (iii) is required to be disclosed under applicable law
or judicial process, but only to the extent it must be disclosed, or (iv) such
party reasonably deems necessary to disclose to obtain any of the consents or
approvals contemplated hereby.

               8.3.     No Public Announcement.  Neither Buyer nor Seller shall,
without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that any such party shall be so obligated by law or the
rules of any stock exchange, or, in the case of Seller, the Seller Subordinated
Indenture, in which case such party shall immediately notify the other party and
provide the other party with the text of such release or announcement and the
parties shall use their best efforts to cause a mutually agreeable release or
announcement to be issued; provided, that the foregoing shall not preclude
communications or disclosures necessary to implement the provisions of this
Agreement or to comply with the accounting and Securities and Exchange
Commission disclosure obligations.

               8.4.     Notices.  All notices or other communications required
or permitted hereunder shall be in writing and shall be deemed given or
delivered when delivered personally or when sent by registered or certified mail
or by overnight courier service addressed as follows:

 

  If to Buyer, to:

 

 

 

  R.R. Donnelley & Sons Company

 

  77 West Wacker Drive

 

  Chicago, IL 60601-1696

 

  Attention: General Counsel

 

 

 

  with a copy to:

 

 

 

  Sidley Austin Brown & Wood LLP

 

  10 South Dearborn Street

 

  Chicago, IL 60603

 

  Attention:  Dennis V. Osimitz, Esq.

11

--------------------------------------------------------------------------------



 

  If to Seller, to:

 

 

 

  Phoenix Color Corp.

 

  540 Western Maryland Parkway

 

  Hagerstown, Maryland 21740

 

  Attention:  Edward Lieberman

 

 

 

  with a copy to:

 

 

 

  Piper Rudnick LLP

 

  6225 Smith Avenue

 

  Baltimore, Maryland 21209-3600

 

  Attention:  Earl S. Wellschlager, Esq.

or to such other address as such party may indicate by a notice delivered to the
other party hereto.

               8.5.     Successors and Assigns. 

               (a)     Either party may assign any of its rights hereunder, but
no such assignment shall relieve it of its obligations hereunder.

               (b)     This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors and permitted assigns. 
Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon any Person other than the parties and successors and
assigns permitted by this Section 8.5 any right, remedy or claim under or by
reason of this Agreement.

               8.6.     Access to Records after Closing.  For a period of six
years after the Closing Date, Buyer and its representatives shall have
reasonable access to all of the books and records relating to the Equipment
which Seller or any of its Affiliates may retain after the Closing Date.  Such
access shall be afforded by Seller and its Affiliates upon receipt of reasonable
advance notice and during normal business hours.  Buyer shall be solely
responsible for any costs and expenses incurred by it or Seller pursuant to this
Section 8.6.  If Seller or any of its Affiliates shall desire to dispose of any
of such books and records prior to the expiration of such six-year period,
Seller shall, prior to such disposition, give Buyer a reasonable opportunity, at
Buyer’s expense, to segregate and remove such books and records as Buyer may
select.

               8.7.     Entire Agreement; Amendments.  This Agreement and the
Exhibits and Schedules referred to herein and the documents delivered pursuant
hereto contain the entire understanding of the parties hereto with regard to the
subject matter contained herein or therein, and supersede all prior agreements,
understandings or letters of intent between or among any of the parties hereto,
including the EOI and the Letter Agreement dated January 7, 2003 between Buyer
and Seller.  This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
the parties hereto.

12

--------------------------------------------------------------------------------



               8.8.     Partial Invalidity.  Wherever possible, each provision
hereof shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such provision shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability without invalidating
the remainder of such invalid, illegal or unenforceable provision or provisions
or any other provisions hereof, unless such a construction would be
unreasonable.

               8.9.     Waivers.  Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized representative of such party.  The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision.  No waiver of any
breach of this Agreement shall be held to constitute a waiver of any other or
subsequent breach.

               8.10.     Expenses.  Each party hereto will pay all costs and
expenses incident to its negotiation and preparation of this Agreement and to
its performance and compliance with all agreements contained herein on its part
to be performed, including the fees, expenses and disbursements of its counsel
and accountants.

               8.11.     Execution in Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be considered an
original instrument, but all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the parties hereto and delivered to each of Seller and Buyer. 
Delivery of an executed counterpart of a signature page to this Agreement shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

               8.12.     Enforcement of Agreement.  In the event of an action at
law or in equity between the parties hereto to enforce any of the provisions
hereof, the unsuccessful party to such litigation or proceeding shall pay to the
successful party all costs and expenses, including reasonable attorneys’ fees,
incurred therein by such successful party on trial and appeal as adjudged by the
court, and if such successful party or parties shall recover judgment in any
such action or proceeding, such costs, expenses and attorneys’ fees may be
included as part of such judgment.

               8.13.     Further Assurances.  From time to time following the
Closing, Seller shall execute and deliver, or cause to be executed and
delivered, to Buyer such other instruments of conveyance and transfer as Buyer
may reasonably request or as may be otherwise necessary to more effectively
convey and transfer to, and vest in, Buyer and put Buyer in possession of, any
part of the Equipment.  

               8.14.     Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws (as opposed to the conflicts of
law provisions) of the State of Illinois.

13

--------------------------------------------------------------------------------



               8.15.     Submission to Jurisdiction.  The parties hereby
irrevocably submit to the jurisdiction of the courts of the State of Illinois
located in Cook County and the Federal courts of the United States of America
located in the Northern District of Illinois solely in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect of the transactions
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement or any such
document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such an Illinois State or Federal court.

14

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed the day and year first above written.

 

R.R. DONNELLEY & SONS COMPANY

 

 

 

 

 

By:

     /s/ Edward E. Lane

 

 

 

--------------------------------------------------------------------------------

 

 

Name:  Edward E. Lane

 

Title:    President, Book Publishing Services

 

 

 

PHOENIX COLOR CORP.

 

 

 

 

 

By: 

  /s/ Louis LaSorsa

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Louis LaSorsa

 

Title:   Chief Executive Officer

15

--------------------------------------------------------------------------------